Citation Nr: 1048430	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  08-01 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for a left shoulder disability.

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD), 
anxiety/dementia, and a pain disorder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1980 to 
September 1984 and from January 1987 to January 1990.  

Subsequent to the issuance of an April 2009 Statement of the 
Case, the Veteran submitted additional evidence for consideration 
in connection with the claims on appeal.  Although this material 
has not been reviewed by the RO, the Veteran submitted a waiver 
of RO jurisdiction in November 2009, allowing the Board to accept 
this evidence for inclusion in the record on appeal.  See 38 
C.F.R. § 20.1304(c) (2010).

Although these matters are before the Board of Veterans' Appeals 
(Board) on issues certified for review of a January 2007 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Togus, Maine, applicable law provides 
that certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction of an 
issue. 38 C.F.R. § 19.35.

The Board has recharacterized the issue pertaining to a 
psychiatric disorder from that involving an original claim 
submitted by the Veteran in August 2005, (limited to PTSD, 
depression/anxiety and dementia) to that shown on the title page, 
based on the ruling of the Court of Appeals for Veterans Claims 
in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when 
determining the scope of a claim, the Board must consider "the 
claimant's description of the claim; the symptoms the claimant 
describes; and the information the claimant submits or that the 
Secretary obtains in support of that claim"); 38 C.F.R. § 
3.159(c)(3).  Specifically, the Board has included the Veteran's 
claimed entitlement to chronic pain syndrome, as a psychiatric 
disorder acquired secondary to the Veteran's service-connected 
left shoulder disability.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired 
psychiatric disorder 
posttraumatic stress disorder (PTSD), anxiety/dementia, and a 
pain disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by pain 
and limitation of motion, but he is able to move his arm more 
than 25 degrees from his side.

2.  The record does not reflect that the Veteran has experienced 
hospitalization or that his disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards.  

3.  The Veteran's service-connected disability, without regard to 
age or other disabilities does not preclude him from obtaining 
and retaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent 
for the left shoulder disability are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.14, 4.71a, 
Diagnostic Code 5203 (2010).

2.  The criteria for an award of TDIU are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.16(a)(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the Veteran of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1).

An August 2006 VCAA letter explained the evidence necessary to 
substantiate a claim for an increased rating and informed the 
Veteran of his and VA's respective duties for obtaining evidence.  
The letter also explained how a disability rating is determined 
for a service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490-491 (2006).  This letter was provided to the Veteran prior to 
the initial adjudication of his claim, pursuant to Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

A subsequent May 2008 letter advised the Veteran of the specific 
rating criteria of his disability and of the necessity of 
providing evidence demonstrating the level of disability and 
effect on employment, in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  However, the Court held in Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (2009) that VCAA notice in a 
claim for increased rating need not be "veteran specific" or 
include reference to impact on daily life or rating criteria.  
Further, although letters sent after the initial adjudication 
generally represent a timing error (see Pelegrini, 18 Vet. App. 
112), timing errors can be effectively "cured" by providing the 
necessary additional notice and readjudicating the claim in a 
statement of the case (SOC). Mayfield v. Nicholson, 499 F.3d 
1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  The RO readjudicated the claim in 
an April 2009 supplemental statement of the case.  As such, the 
Board finds that the duty to notify has been met.  

VA has a duty to assist veterans in obtaining evidence necessary 
to substantiate their claims.  The claims file contains reports 
of post-service medical treatment, and reports of VA examinations 
conducted in January 2007 and December 2008.  With respect to the 
VA examinations, the Board notes that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examination reports reflect 
review of the claims file as well as an understanding of the 
relevant medical history, examination of the Veteran, and 
description and evaluation of the left shoulder disability.  As 
the Veteran has not alleged that his left shoulder condition has 
worsened since the last examination of record, the Board finds 
that the examination findings are sufficient for proper 
application of the relevant rating criteria and adequate for the 
purpose of adjudication.

The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to fairly 
decide the particular claim on appeal.  He has been given ample 
opportunity to present evidence and argument in support of his 
claims.  As such, and pursuant to 38 C.F.R. § 3.655, all relevant 
evidence necessary for an equitable disposition of the Veteran's 
appeal of this issue has been obtained and the case is ready for 
appellate review.  The Board additionally finds that general due 
process considerations have been complied with by VA.  See 38 
C.F.R. § 3.103 (2010).

Increased Rating

Disability evaluations are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.

In determining the current level of impairment, the disability 
must be considered in the context of the whole- recorded history.  
38 C.F.R. §§ 4.2, 4.41.  An evaluation of the level of disability 
present also includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the functional 
abilities.  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, excess 
fatigability, incoordination, and reduction of normal excursion 
of movements, including pain on movement.  38 C.F.R. § 4.45. 
The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability so 
that actually painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  When assigning a 
disability rating, it is necessary to consider functional loss 
due to flare-ups, fatigability, incoordination, and pain on 
motion.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49; DeLuca v. 
Brown, 8 Vet. App. 202, 204-06 (1995).

The determination of whether an increased evaluation is warranted 
is based on review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining whether 
the preponderance of the evidence is against the claim.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the 
claim is denied; if the evidence is in support of the claim or is 
in equal balance, the claim is allowed. Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged 
ratings are appropriate for an increased rating claim, if the 
factual findings show distinct time periods where the service-
connected disability exhibited symptoms that would warrant 
different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  The following discussion addresses the Veteran's level 
of disability from the time the increased rating claim was filed 
in September 2006.  Francisco, 7 Vet. App. 55; Hart, 21 Vet. App. 
505.  

The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002).  A claimant is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits 
and the evidence is in relative equipoise, the claimant prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, although an obligation to 
provide sufficient reasons and bases in support of an appellate 
decision exists, there is no need to discuss, in detail, all of 
the evidence submitted by the Veteran or on his or her behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(holding that the entire record must be reviewed, but each piece 
of evidence does not have to be discussed).  The analysis in this 
decision focuses on the most salient and relevant evidence, and 
on what the evidence shows or fails to show with respect to the 
appeal.  The Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law 
requires only that reasons for rejecting evidence favorable to 
the claimant be addressed).

The evaluation of evidence generally involves a 3-step inquiry.  
First, the Board must determine whether the evidence comes from a 
"competent" source.  The Board must then determine if the 
evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 
Vet. App. 303 at 308 (2007) (Observing that once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible).  The third step of this inquiry 
requires the Board to weigh the probative value of the proffered 
evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159.  




Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence").

Ratings shall be based, as far as practicable, upon the average 
impairments of earning capacity; however, the Secretary shall, 
from time to time, readjust this schedule of ratings in 
accordance with experience.  To accord justice in an exceptional 
case in which the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station submission, 
is authorized to approve an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or disabilities.  
The governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).

Diagnostic Codes 5200 through 5203 apply to disabilities of the 
shoulder and arm.  The Veteran's left shoulder disability is 
currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203, for impairment of the clavicle or scapula.  
Under Code 5203, a 20 percent rating is appropriate when there is 
dislocation of, or nonunion with loose movement of, the clavicle 
or scapula; a 10 percent rating is appropriate for nonunion 
without loose movement or malunion.  Under this Code, the 
disability also may be rated on impairment of function of a 
contiguous joint, but the medical evidence in this case does not 
reflect any contiguous joint impairment.

Diagnostic Code 5201 provides disability ratings for limitation 
of motion of the shoulder.  As the Veteran is right-handed (per 
the 2007 and 2008 VA examination reports), his left shoulder is 
considered his minor extremity.  A 30 percent rating is awarded 
for minor extremity limitation of motion of no more than 25 
degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2010).  A 20 percent rating is awarded for minor extremity 
limitation of motion to midway between the side and shoulder 
level or at shoulder level.

Normal (full) range of motion of the shoulder is forward 
elevation (flexion) to 180 degrees; abduction to 180 degrees, 
external rotation to 90 degrees, and internal rotation to 90 
degrees.  38 C.F.R. § 4.71, Plate I.  

As the medical evidence of record, discussed below, does not show 
evidence of ankylosis of the scapulohumeral articulation, flail 
joint, or fibrous union of the humerus, neither Code 5200 or Code 
5202 is applicable to the Veteran's shoulder disability.  

Generally, regarding the joints, the factors of disability reside 
in reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: (a) 
Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) 
more movement than normal (from flail joint, resections, nonunion 
of fracture, relaxation of ligaments, etc.); weakened movement 
(due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.);  (d) excess fatigability;  
(e) incoordination, impaired ability to execute skilled movements 
smoothly;  (f) pain on movement, swelling, deformity or atrophy 
of disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing, and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

The intent of the schedule is to recognize painful motion with 
joint or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In August 2005, the Veteran informed a VA treatment provider that 
he was experiencing increasing left shoulder discomfort.  The 
treatment provider noted that the Veteran practices yoga and 
stated that the symptoms might be attributable to that practice.  
The Veteran complained of pain when working with his left hand 
over his head and the provider diagnosed tendonitis and rotator 
cuff syndrome with history of left clavicle fracture.  A July 
2006 private medical record reflects that the Veteran reported a 
history of left shoulder injury resulting in chronic pain.

The Veteran was afforded a VA examination in January 2007.  The 
examination report reflects identification of the disability as 
residuals of a left clavicular fracture with bursitis/tendinitis 
minor.  The Veteran reported working part-time in carpentry and 
practicing yoga as a hobby.  He reported symptoms of pain, 
weakness, and stiffness.  The Veteran also reported daily flare-
ups caused by sleeping on the left side or repetitive motion of 
the left arm.  Upon examination, the examiner noted an anterior 
bony prominence over the left clavicle, but no swelling.  There 
was tenderness to palpation over the left deltoid, but not the 
left clavicle.  Flexion was limited to 140 degrees and abduction 
to 90 degrees, without additional pain, fatigue, weakness, 
incoordination, or lack of endurance upon repetitive motion.  The 
examiner also noted slight subluxation of the left shoulder.

In December 2008, the Veteran was afforded another VA examination 
and the examiner noted the history of the injury (a fractured 
left clavicle) in the report.  The Veteran informed the examiner 
that he worked as a carpenter from 1991 to 2006, but his shoulder 
now bothered him and reduced his range of motion; he claimed that 
his shoulder and a mental health condition prevented him from 
working.  The examiner noted that the Veteran had current 
symptoms of a shoulder strain, which would be consistent with the 
shoulder injury, worsened due to many years of carpentry work.  
However, the examiner also noted that the clavicular fracture was 
not likely to cause significant problems at this time.  The 
examination report reflects a bony prominence on the proximal 
third of the left clavicle and symptoms of pain and decreased 
joint speed.  Upon examination, flexion and abduction were 
limited to 170 degrees; there was objective evidence of pain 
following repetitive motion.  An MRI revealed a normal joint with 
mild acromial joint hypertrophy, but no arthritis.

A January 2009 VA treatment note reflects that the Veteran 
reported that his shoulder "pops and cracks" a lot.  He stated 
that he takes ibuprofen only if he sleeps "bad" on the shoulder 
or "jams it up" with a yoga pose.  

However, during a November 2010 VA examination for mental 
disorders, the Veteran informed the examiner that he could 
perform 75 push-ups within two (2) minutes.

As noted above, the Veteran's service-connected disability of the 
left shoulder is currently rated 20 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203; 20 percent is the 
highest rating assignable under that Code.  No radiologic 
evidence has shown arthritis so the application of code 5003 is 
not appropriate.  Pernorio, 2 Vet. App. at 629.

Although the Veteran does experience limitation of motion of his 
left shoulder, his range of motion is not appropriately assigned 
a higher disability rating under Code 5202.  He has complained of 
pain and the Board notes that he is competent to report his 
symptoms to VA.  Although the Board finds his reports of pain 
credible, Barr, 21 Vet. App. at 308, and, under the rating 
schedule, actually painful joints resulting from healed injury 
are entitled to at least the minimum compensable rating, 
38 C.F.R. § 4.59, he is already in receipt of the maximum rating 
under the appropriate Code.  Further, while painful, the 
Veteran's reported performance of 75 push-ups significantly 
diminishes his credibility as it bears upon functional loss of 
the left shoulder. Repetition of motion was noted to result in 
increased pain, but not any change in range of motion that would 
entitle him to a higher rating.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-06 (1995).  As such, there is no basis for assigning an 
increased rating and no evidentiary basis for assigning a staged 
rating pursuant to Hart.  

The Board has considered whether either of the Veteran's left 
shoulder disability presents an exceptional case such that the 
schedular evaluation is inadequate.  However, the record does not 
reflect frequent periods of hospitalization or marked (italics 
added for emphasis) interference with employment.  The Veteran 
has reported that his left shoulder as well as a mental 
disability prevent him from working and has not attributed a 
complete inability to work to his shoulder disability.  Although 
the November 2010 VA examiner stated that the Veteran's 
depression, left shoulder residuals, and residuals of a left foot 
disability, no medical professional has indicated that the left 
shoulder disability, alone, has rendered him unable to work.  See 
Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board also notes that, although the Veteran informed the 2010 
examiner that he was unable to perform carpentry due to physical 
limitations, he also boasted of his physical prowess; the record 
reflects that he has informed prior VA health care providers that 
he is a yoga master.  The Veteran's complaints of any inability 
to work are inconsistent with, and implausible in relationship 
to, his statements about exercise capacity.  Caluza, 7 Vet. App. 
at 511-512; Madden, 125 F.3d 1447.

Further, the degrees of disability specified in the rating 
schedule are generally considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability.  See 38 C.F.R. § 4.1.  This is another way of saying 
that the Veteran's existing ratings assigned for his disability 
contemplate that there will be some employment impairment.  

Although his disability may interfere with his ability to work, 
such impairment is already contemplated by the applicable 
schedular criteria so that consideration of an extraschedular 
rating is not shown to be necessary.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating, 
itself, is recognition that industrial capabilities are 
impaired).  Therefore, further development in keeping with the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A disability rating in excess of 20 percent for a left shoulder 
disability is denied.


REMAND

The Board has determined the RO/AMC must provide additional 
assistance to the Veteran in support of his claim of service 
connection for an acquired psychiatric disorder to include 
posttraumatic stress disorder (PTSD), anxiety/dementia, and a 
pain disorder.  

The Veteran's service treatment records dating from his first 
period of active duty from September 1980 to September 1984 are 
not contained in the claims folder.  However, the Veteran has 
reported that in the interim period between his first period of 
service and the beginning of his second period of active duty in 
January 1987, he was a member of the Army National Guard's 619th 
Transportation Company in Auburn Massachusetts.  The RO/AMC must 
contact the Massachusetts State Adjutant General's office and 
attempt to obtain the Veteran's service medical records from his 
National Guard service.  

VA's duty to assist includes making an effort to gather records 
of VA treatment as well as any identified private records.  An 
October 2006 private treatment record associated with the claims 
file reflects that the Veteran obtained mental health treatment 
from a therapist named Jim Fisher at a clinic the Veteran 
identified as "Facing Change," but no records of that treatment 
appear within the record.  When VA is put on notice of the 
existence of private medical records, VA must attempt to obtain 
those records before proceeding with the appeal.  See Lind v. 
Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).   

Further, the last VA-generated treatment notes of record are 
dated January 2009, but the Veteran has submitted copies of March 
2010 and August 2010 VA notes showing receipt of additional 
treatment for an acquired psychiatric disorder.  He also has 
submitted a copy of a November 2010 VA mental disorders 
examination.  While this case is in remand status, the RO/AMC 
must take steps to associate outstanding records of more recent 
treatment with the claims file.

A specific VA regulation applies to PTSD claims.  In order for 
service connection to be awarded for PTSD, three elements must be 
present: (1) a current medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between the 
current PTSD symptomatology and the claimed in-service stressor.  
See 38 C.F.R. § 3.304(f) (2007); Moreau v. Brown, 9 Vet. App. 389 
(1996).

If a PTSD claim is based on in-service personal assault, evidence 
from sources other than the Veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance abuse; 
episodes of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social behavior 
changes.  38 C.F.R. § 3.304(f)(3). 

However, VA will not deny such claims without: (1) first advising 
veterans that evidence from sources other than a veteran's 
service medical records, including evidence of behavior changes, 
may constitute supporting evidence of the stressor; and (2) 
allowing him the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  Id.

The Veteran was afforded a November 2010 VA examination for the 
purpose of determining whether or not he has PTSD as the result 
of any incident of his active duty service and the examiner 
determined that he has "apparent PTSD from military sexual 
trauma."  However, the examiner also noted that his report of 
military sexual trauma was "not independently validated 
historically."  In considering a claim for PTSD, the question of 
whether the Veteran was exposed to a stressor in service is a 
factual determination and VA adjudicators are not bound to accept 
a claimant's statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)).  

Granting a claim of entitlement to service connection for PTSD 
based on assault requires evidence demonstrating the existence of 
an alleged stressful event and, as noted above, the record 
reflects that such evidence may be outstanding.  VA "may submit 
any evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred."  Id. See also Patton v. West, 
12 Vet. App. 272 (1999) (Observing special development 
considerations in claims for PTSD based on sexual assault); M21-
1, Part III, 5.14(c)(8)and (9) of Section 5.14 which state that 
"[b]ehavior changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor."  The Court in 
Patton stated that such changes in behavior should be examined 
and clinically interpreted to determine whether they constitute 
evidence of "[v]isits to a medical or counseling clinic or 
dispensary without a specific diagnosis or specific ailment."

If additional evidence regarding the Veteran's claimed in-service 
assault becomes associated with the record while this case is in 
remand status, the RO/AMC must return the claims folders to the 
November 2010 examiner for a clarifying opinion.  38 U.S.C.A. § 
5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1. The RO/AMC must, sending any required 
notices to the new address noted on the 
Veteran's April 2010 statement to VA, 
ascertain if the Veteran has received any 
VA, non-VA, or other medical treatment 
for a psychiatric disorder that is not 
evidenced by the current record.  The 
RO/AMC must gather any outstanding VA 
treatment records - to specifically 
include records of treatment and 
examination occurring after January 2009 
- and provide the Veteran with 
authorization forms for the release of 
any identified outstanding private 
treatment records.  The RO/AMC must 
specifically ask the Veteran to complete 
an authorization form allowing for the 
release of therapy records from Facing 
Change therapist Jim Fisher.  Any such 
records must be obtained and associated 
with the claims folder.  If any 
identified private records cannot be 
obtained, the Veteran must be so informed 
and provided an opportunity to submit any 
copies thereof in his possession.

2.  Contemporaneously with its effort in 
paragraph 1, above, the RO/AMC will 
request that the Veteran provide the 
name, rank, and unit of the individual 
who the Veteran alleges sexually 
assaulted him during his first period of 
active duty.  The RO/AMC will then 
determine if further research may be 
conducted into the Veteran's allegation 
as to the assault, including if 
appropriate contacting military police 
and legal authorities to ascertain if the 
alleged assailant was later identified as 
committing later offenses; or was 
administratively discharged under the 
provisions of Army Regulation 635-200; or 
was adjudged a Bad Conduct or 
Dishonorable Discharge as a result of 
courts-martial action.  
  
3.  The RO/AMC will contact:

      The Adjutant General's Office
Massachusetts National Guard
50 Maple Street 
Milford, MA 01757-3680

And any other appropriate records 
depositories and request that a search 
be undertaken to locate and provide 
any and all of the Veteran's service 
treatment and service personnel 
records, to include those generated 
prior to and during his National Guard 
service from October 1984 to January 
1987, while the Veteran was assigned 
to the 619th Transportation Company, 
Auburn, Massachusetts. 

4. The RO/AMC must then review the record 
to determine if any additional pertinent 
evidence has been added to the record 
and, if so, return the Veteran's claims 
file to the November 2010 examiner (if 
unavailable, the file should be provided 
to another physician of suitable 
background and experience) to determine 
whether he has any current psychiatric 
disability - to include PTSD, 
dementia/anxiety and/or a pain disorder- 
that is related to his active duty 
service, to include the claimed sexual 
assault, or to the service-connected left 
shoulder disorder.  The following 
considerations will govern the review:

a. The claims folder and a copy 
of this remand will be made 
available to the reviewer, who 
must specifically acknowledge 
receipt and review of these 
materials in any report 
generated.

b. Although the reviewer is 
obligated to review the claims 
folder, the examiners' attention 
is specifically called to the 
following, including any other 
information generated as a result 
of this remand - to specifically 
include any evidence reflecting 
behavior changes at the time of 
the alleged incident:  

(1) The Veteran's service 
personnel records such as 
they may be present in the 
claims folder at the time 
of the examination, 
including an August 1985 
second award of the Army 
Commendation Medal 
indicating the Veteran had 
served as a Commanding 
Officer's Driver for the 
period from May 1982 to 
September 1984, with 
"superlative qualities," 
including "80,000 miles 
accident free."  

(2) A June 2000 VA note 
reflecting that the Veteran 
stated he had enjoyed most 
of his stay in the 
military;

(3) A March 2001 VA 
treatment note reflecting 
that the Veteran 
experienced depression and 
a substance-induced mood 
disorder;

(4) May 2001 VA treatment 
note for dysthymia, alcohol 
abuse and cocaine abuse; 

(5)  June 2001 VA treatment 
note indicating the Veteran 
had a narcissistic 
personality disorder;

(6) A May 2002 VA treatment 
note showing that the 
Veteran reported childhood, 
but not military sexual 
trauma;

(5) A September 2002 VA 
treatment note reflecting 
that the Veteran 
experienced anxiety as a 
result of homelessness;

(6) June 2003 VA treatment 
records reflecting that the 
Veteran experienced sexual 
trauma on three occasions 
while a child and as 
reported during military 
service; 

(7) The January 2004 
diagnosis of assault-
related PTSD; 

(8) May 2006 PTSD 
questionnaire completed by 
the Veteran; 

(9) The Veteran's October 
2008 hearing testimony 
about the alleged in-
service assault;

(10) December 2008 VA 
examination report 
diagnosing the Veteran with 
a depressive disorder;

(11) August 2010 VA 
treatment notes reflecting 
the Veteran's description 
of the alleged in-service 
assault.  

c. The reviewer must provide a 
response with a detailed 
rationale to the questions of:

(1)  Does the evidence 
indicate that the Veteran 
sustained a sexual assault 
as he has alleged? 

(2)  Does the Veteran have 
any  psychiatric disability 
as the result of his 
military service to include 
depression, anxiety, or 
dementia?

(3)  Does the Veteran have 
PTSD as a result of the 
alleged in-service sexual 
assault. 

(4)  Does the Veteran have 
a somatoform or other 
mental pain disorder that 
is related to military 
service; or to his service-
connected left shoulder 
disorder?

All clinical findings should be 
reported in detail.  If the 
reviewer is unable to state an 
opinion without resorting to 
speculation, he or she must so 
indicate and explain why.

5. After the above has been completed, the 
RO must review the claims file and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is incomplete, 
appropriate corrective action must be 
implemented.  If any report does not 
include adequate responses to the specific 
opinions requested, it must be returned to 
the providing examiner for corrective 
action.  

6. Thereafter, the RO/AMC must consider all 
of the evidence of record and readjudicate 
the Veteran's claim for service connection.  
The Veteran and his representative must be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on appeal.  
An appropriate period of time should be 
allowed for response.  Thereafter, if 
indicated, the case should be returned to 
the Board for appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final 
disposition of any unresolved issue.  The RO and the Veteran are 
advised that the Board is obligated by law to ensure that the RO 
complies with its directives, as well as those of the appellate 
courts.  It has been held that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand orders 
of the Board or the Courts are not complied with, the Board errs 
as a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


